758 F.2d 1340
55 A.F.T.R.2d (RIA) 85-1422, 85-1 USTC  P 9351
James K. LEFEBVRE, Petitioner/Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent/Appellee.
No. 84-7465.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 5, 1985.Decided April 24, 1985.

Joanne Mickelson Rocks, Anaheim, Cal., for petitioner-appellant.
Steven Parks, Dept. of Justice, Washington, D.C., for respondent-appellee.
On appeal from a decision of the United States Tax Court.
Before HUG and BOOCHEVER, Circuit Judges, and THOMPSON,* District Judge.
PER CURIAM:


1
Lefebvre appeals the Tax Court's decision that he consented to an extension of the statute of limitations on his 1971 tax return.  Lefebvre contends that the power of attorney filed on his behalf with the Internal Revenue Service (IRS) was invalid because it did not comply with IRS regulations.  In the alternative, he argues that his attorney's signature on one of the actual consents filed was not genuine.  For the reasons given by the Tax Court in its opinion, T.C.M. 1984-202, 47 T.C.M.  (CCH) 1572, we hold that noncompliance with the IRS regulations did not invalidate the power of attorney, and that Lefebvre failed to show that his attorney's signature was not genuine.  The decision of the Tax Court is AFFIRMED.



*
 Honorable Bruce R. Thompson, Senior United States District Judge for the District of Nevada, sitting by designation